The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2015

                                   No. 04-14-00551-CV

                                      Pablo SOLIZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 14-02-16542-CV
                   Honorable David Wellington Chew, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court